Name: Commission Regulation (EC) No 1028/96 of 6 June 1996 amending Regulation (EC) No 985/86 fixing the maximum buying-in price and the quantities of beef to be bought in under the 160th partial invitation to tender as general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: prices;  animal product;  international trade;  trade policy
 Date Published: nan

 7. 6. 96 I EN I Official Journal of the European Communities No L 136/27 COMMISSION REGULATION (EC) No 1028/96 of 6 June 1996 amending Regulation (EC) No 985/86 fixing the maximum buying-in price and the quantities of beef to be bought in under the 160th partial invitation to tender as general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 894/96 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EC) No 985/96 (3), fixes the maximum buying-in price and the quantities of beef to be bought in under the 160th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89; Whereas, as a result of an error, the text of the Regulation does not correspond to the measures submitted for the opinion of the Committee; whereas Regulation (EC) No 985/96 should be corrected, HAS ADOPTED THIS REGULATION: Article 1 Regulation No (EC) No 985/96 is hereby amended as follows: 1 . The following recital is added: 'Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman,'. 2. Article 2 is deleted . Article 2 This Regulation shall enter into force on 7 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. ¥) OJ No L 125, 23 . 5. 1996, p. 1 . (3) OJ No L 131 , 1 . 6. 1996, p. 53 .